FILE COPY



In re Linda LeeserAppellant/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 10, 2014

                                            No. 04-14-00019-CV

                                          IN RE Linda LEESER

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        The petition for writ of mandamus filed in this proceeding is identical to the mandamus
petition previously filed in No. 04-13-00908-CV due to an inadvertent e-filing error. Therefore,
the original proceeding in No. 04-14-00019-CV is administratively closed without opinion. See
TEX. R. APP. P. 52.8(d).

           It is so ORDERED on January 10th, 2014.                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1This proceeding arises out of Cause No. 2006-CI-14491, styled In the Interest of S.O.L., A Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Eugenia "Genie" Wright presiding.